Citation Nr: 1137911	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to May 25, 2010.

2.  Entitlement to an evaluation for bilateral hearing loss in excess of 20 percent from May 25, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan

INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1953 to June 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The Veteran appealed the initial rating assigned for the bilateral hearing loss disability.  He was, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the evaluation for the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's disability evaluation for his bilateral hearing loss was increased from zero to 20 percent, effective from May 25, 2010 (the date of a VA audiometric examination).  However, it is presumed that an appellant is seeking the maximum benefit allowed by law and regulation for any disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues of entitlement to an initial compensable rating prior to May 25, 2010, and an increased rating greater than 20 percent thereafter for bilateral hearing loss remain on appeal to the Board.

The Veteran and his wife provided testimony at a July 2011 videoconference hearing before the undersigned from the San Antonio Veterans Benefits Office.  A transcript is associated with the claims folder. 

The issue of entitlement to an evaluation for bilateral hearing loss in excess of 20 percent beginning May 25, 2010, is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  On VA audiological testing conducted in October 2007, the Veteran's hearing acuity was Level I in the right ear and Level I in the left ear.

2.  For the period from March 28, 2007, to May 24, 2010, hearing acuity in either ear worse than Level I has not been shown in the competent medical evidence of record.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right and left (bilateral) hearing loss were not met at any time between March 28, 2007, and May 24, 2010.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 (2011); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's hearing loss claim arises from his disagreement with the initial evaluation assigned for that disability following the grant of service connection.  The Court, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  A letter to the Veteran from VA, dated in May 2007 (and prior to the October 2007 rating action), contained the information required by Dingess.  

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's VA and private treatment records dated between 2007 and 2010 have been associated with the claims file.  The Veteran also was afforded VA audiometric examinations in October 2007, and May 2010.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of the VA audiometric examinations was conducted by a medical professional, and the associated reports reflect review of the Veteran's prior medical records.  The examinations included reports of the symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiner was able to assess and record the condition of the bilateral hearing loss disability.

The Board finds that the audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the Veteran's claimed hearing loss.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's private and VA treatment records dated between 2007 and 2010; the reports of the VA audiometric examinations conducted in October 2007, and May 2010; the hearing testimony provided by the Veteran and his spouse in September 2011; and various written statements submitted by the appellant and his representative.

The appellant was examined by a private audiologist in July 2007; he had reported experiencing decreased hearing sensitivity.  However, the Board notes that the report of the associated audiometric testing does not reflect that the speech recognition scores were achieved through a controlled speech test, such as the Maryland CNC.  See 38 C.F.R. § 4.85(a) (Examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.)  Therefore, those results cannot be considered.

Likewise, while the Veteran underwent a VA audiology consultation in January 2008, the audiometric testing that was performed at that time utilized the CIDW-22 test instead of the Maryland CNC test; the CIDW-22 test is not recognized under the pertinent rating criteria.  Therefore, those results also cannot be considered.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from initially assigned ratings, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural hearing loss was established by a rating decision, effective as of May 2007.  An initial evaluation of zero percent evaluation was assigned.  The appellant contends that his bilateral hearing loss disability at issue in this case was more severely disabling than reflected by the noncompensable evaluation that was in effect between March 2007 and May 24, 2010.  In his March 2007 claim for increase, the Veteran stated that he had difficulty communicating due to his increased hearing loss.  He testified at his September 2011 Board videoconference hearing that hearing aids were of not much help to him.  He said that he cannot hear exactly what people say and that he has to get close in distance to them in order to understand them.  His wife indicated that she considered him to be almost completely deaf.  She testified that the Veteran could not understand, and that people have to raise their voices to speak to him.  She also said he is unable to hear at any distance away other than a short distance.  

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The appellant underwent a VA examination in October 2007.  He complained of decreased hearing in both ears.  He also reported that he was not receiving any treatment for the condition.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
60
55
54
LEFT
55
55
55
50
54

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  See 38 C.F.R. §§ 4.85, 4.86; Table VI and Table VIA; Table VII.  

It should also be noted that, based on these results, the appellant did not experience an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86 in October 2007.  This is so because not all puretone thresholds are 55 decibels or more, and because the thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. § 4.86.

Service connection for bilateral hearing loss was established by an October 2007 rating decision, effective as of March 2007.  A noncompensable (0 percent) evaluation was assigned.

Review of the appellant's VA outpatient treatment records reveals that he was afforded an audiology consultation in January 2008; he reported decreased hearing sensitivity and increased communication difficulty.  He also reported significant difficulty understanding his spouse.  Audiologic assessment revealed moderate to severe sensorineural hearing loss in the right ear and a mild to severe sensorineural hearing loss in the left ear.  Speech discrimination was described as good in each ear.  The appellant was referred for hearing aids.  A February 2008 audiology note indicates that the appellant was pleased with both the fit of his hearing aids and the sound quality of his hearing aids.  An April 2008 physician note states that the appellant had been assessed with hearing impairment and that this was much improved with hearing aids.  Similar notations were recorded in September 2009, and January 2010.  

The appellant was afforded another VA audiology examination in May 2010; the examiner reviewed the claims file.  On the VA audiological evaluation conducted in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
60
65
59
LEFT
55
55
60
65
59

The speech audiometry testing revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.  These findings result in a corresponding designation of Level V hearing acuity in the right ear and Level V hearing acuity in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a 20 disability evaluation.  Pursuant to these findings, the RO assigned a disability evaluation of 20 percent, effective the May 25, 2010, date of the examination.

Under Diagnostic Code 6100, a zero percent evaluation is assigned where hearing is at Level I for one ear and Level I for the other.  Under the pertinent regulations, a zero percent rating is yielded by the October 2007 VA audiometric examination results.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board accordingly finds that the preponderance of the evidence is against the appellant's claim for an initial compensable evaluation for his bilateral hearing loss disability for the period between March 28, 2007, and May 24, 2010.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiner of October 2007 noted the effects on the appellant's daily life included his complaints of decreased hearing in both ears and having to ask others to repeat themselves.  The Veteran has not been employed for many years.  Thus, the VA examination report did include information concerning how his hearing impairment affects his daily functioning.  Further, the appellant was given the opportunity to provide additional evidence through his lay statements and those of third parties.

The Board has considered the appellant's contentions concerning his difficulty with hearing.  However, the objective clinical evidence of record does not support a compensable evaluation for his bilateral hearing loss.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Notwithstanding the above discussion, an increased evaluation for the bilateral hearing loss disability for the period between March 28, 2007 and May 24, 2010, could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization during the period in question for the service-connected hearing loss disability at issue, and that the manifestations of the disability are not in excess of those contemplated by the currently assigned rating for that period.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the hearing loss disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher schedular ratings available for hearing loss, but the required manifestations have not been shown in this case at any time during the period of March 28, 2007 to May 24, 2010.  

The Board further finds no evidence of an exceptional disability picture in regard to the hearing loss disability.  The appellant has not required any hospitalization for the disability; nor has he required any extensive treatment.  He has not offered any objective evidence of any symptoms due to the hearing loss disability that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

The Board has carefully compared the level of severity and symptoms of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While he has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing with background noise and the necessitated use of hearing aids, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran are hearing loss disability is contemplated by the rating schedule.  Therefore, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the Rating Schedule.

In this case, the reported symptomatology of the hearing loss disability fits squarely within the relevant rating scheme.  The rating criteria contemplate not only the appellant's symptoms but the severity of the hearing loss disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the initially assigned noncompensable disability rating reflects.  He maintains that he experiences problems with his daily activities that are due to that disability.  While the Veteran is capable of describing how he experiences his hearing loss, medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  But, as previously noted, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal for the period from March 28, 2007, to May 24, 2010.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of any higher rating for the bilateral hearing loss disability for the period from March 28, 2007, to May 24, 2010.  The findings needed for the next higher evaluation for the hearing loss disability were not demonstrated for the period from March 28, 2007, to May 24, 2010.  Since the preponderance of the evidence is against an allowance of an initial compensable evaluation for the hearing loss disability under the schedular criteria for the period from March 28, 2007, to May 24, 2010, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while an initial rating is at issue, the appellant has not raised the issue of his bilateral hearing loss interfering with his capacity to work, nor has unemployability due to the hearing loss disability been demonstrated in the evidence of record.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability is not raised.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his hearing loss disability.  As reflected in the decision above, the Board has not found variation in the appellant's symptomatology or clinical findings for the bilateral hearing loss disability that would warrant the assignment of any staged rating during the period from March 28, 2007, to May 24, 2010.  Based upon the record, the Board finds that at no time during the period from March 28, 2007, to May 24, 2010 has the bilateral hearing loss disability on appeal been more disabling than as currently rated.  (Note: The period beginning on May 25, 2010, is addressed in the REMAND section below).

ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

A determination has been made that additional development is necessary in the current appeal as to the bilateral hearing loss disability for the period beginning on May 25, 2010.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the RO for action as described below.

As noted in the decision above, the appellant last underwent a VA audiometric examination in May 2010.  A June 2010 VA outpatient audiology note indicates the appellant reported that background noise was overwhelming; he also reported difficulty in understanding television.  He had not previously reported such difficulties.  Therefore, adjustments were made to the appellant's hearing aids and he was prescribed an amplified television device.  In addition, the Veteran testified during his September 2011 Board hearing that his hearing loss disability had worsened since the May 2010 VA examination was conducted.  Thus, the evidence of record indicates that the appellant's service-connected bilateral hearing loss disability may have increased in severity since the most recent VA examination in May 2010, and the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected right and left hearing loss since May 2010.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from June 2010 onward must be obtained.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA audiometric examination to determine the nature, severity, and extent of his current right and left hearing loss.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner must include a discussion of the effect of the appellant's service-connected hearing impairment disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  Upon receipt of the VA audiometric examination report, conduct a review to verify that all requested findings have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After all appropriate development has been accomplished, readjudicate the claim on appeal, based on all the evidence of record and with application of all appropriate legal theories.

7.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issue on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


